Citation Nr: 0639944	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  02-20 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the lumbar spine.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel











INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board remanded this matter in December 2005.


FINDINGS OF FACT

1.  Prior to September 26, 2003, degenerative joint disease 
of the lumbar spine manifested with characteristic painful or 
limited motion, but without muscle spasm on extreme forward 
bending; without loss of lateral spine motion, unilateral, in 
a standing position; and without recurring attacks of 
intervertebral disc syndrome.

2.  As of September 26, 2003, degenerative joint disease of 
the lumbar spine is objectively manifested by forward flexion 
of the thoracolumbar spine greater than 85 degrees; combined 
range of motion of the thoracolumbar spine of greater than 
120 degrees but not greater than 235 degrees; with scoliosis 
and kyphosis; and without favorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an initial 
evaluation in excess of 10 percent for degenerative joint 
disease of the lumbar spine were not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45, Diagnostic Codes 5010, 5295 (2002).

2.  As of September 26, 2003, the criteria for an evaluation 
of 20 percent for degenerative joint disease of the lumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5102, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45,  38 
C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court of Appeals 
for Veterans Claims (Court) specifically held that the VCAA 
requires VA to provide notice that informs the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. 
§ 3.159(b), VA must request the claimant to provide any 
evidence  in his possession that pertains to the claim.  Id. 
at 120-21.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini at 120-21.   In a June 
2004 letter, the RO acknowledged the veteran's claim for an 
increased rating and notified him of the evidence required to 
substantiate a claim for an increased evaluation.  This 
letter advised the veteran what evidence VA was responsible 
for obtaining and what evidence VA would assist him in 
obtaining.  Additionally, he was advised to submit any 
relevant evidence in his possession.   This notice complied 
with the Pelegrini timing requirements, as it was provided 
prior to the initial rating decision.   

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The evidence that has been 
obtained and associated with the claims file includes service 
medical records, post-service medical records and VA 
examination reports.  The veteran was afforded VA 
examinations in July 2002 and  June 2006.  It does not appear 
that any relevant evidence remains outstanding.  Accordingly, 
the Board finds that the duty to assist has been satisfied.     

II.  Analysis of Claim

The veteran seeks a higher initial evaluation for 
degenerative joint disease of the lumbar spine, currently 
rated as 10 percent disabling.  
  
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  The degree of impairment resulting from 
a disability is a factual determination in which the Board 
must focus on the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both 
claims for an increased rating on an original claim and an 
increased rating for an established disability, only the 
specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2006).  The Court has held that the Board must 
determine whether there is evidence of weakened movement, 
excess fatigability, incoordination, or functional loss due 
to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 206 - 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The 10 percent rating for degenerative joint disease of the 
lumbar spine has been in effect since July 2001, pursuant to 
Diagnostic Codes 5010 and 5295.  Under Diagnostic Code 5010, 
arthritis due to trauma, and substantiated by X-ray findings, 
is to be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  Diagnostic Code 5003 provides 
that degenerative arthritis (hypertrophic or osteoarthritis), 
if established by X-ray findings, will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  

The diagnostic codes pertinent to back ratings were amended 
twice during the course of the veteran's appeal.  The 
provisions of VA's Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were revised, 
effective September 26, 2003.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
However, if the revised regulations are more favorable to the 
veteran, then an award of an increased rating based on a 
change in law may be granted retroactive to, but no earlier 
than, the effective date of the change. See VAOPGCPREC 3-
2003, 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which pertained to lumbosacral strain,  
a 10 percent evaluation was assigned for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
was assigned for lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent evaluation 
was applied for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2002).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to Diagnostic Code 5292.  
Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated according to Diagnostic Code 5293.  An evaluation of 20 
percent was assignable for moderate intervertebral disc 
syndrome, with recurring attacks.  An evaluation of 40 
percent was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 
60 percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2005)).  Effective September 26, 2003, VA updated the entire 
section of the rating schedule that addresses disabilities of 
the spine.  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, DC 5243 now governs ratings of 
intervertebral disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2005)).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, while a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 10 percent rating is applicable 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 
12 months. 38 C.F.R. § 4.71a, DC 5293 (2005).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine. Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine; and a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating 
are: unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The criteria for a 30 percent rating are: forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  The 
criteria for a 20 percent rating are:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion. See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule. See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The record in this case includes the service medical records, 
as well as post-service VA outpatient treatment records and 
reports of three VA examinations.  According to these 
records, the veteran reported back pain during service after 
being thrown from a horse.  In statements submitted in 
support of his claim, the veteran claims that he has had low 
back pain since the in-service incident.  

At a July 2002 VA examination, the veteran complained of low 
back pain.  He reported that he was thrown from a horse 
during service and has had low back pain since 1944.  He 
reported that that lifting aggravated his back pain.  He 
denied use of a back brace, injections or surgery and 
reported using Naproxen to alleviate his symptoms.  He denied 
radiation, as well as bowel or bladder incontinence.  

Upon physical examination, the examiner noted decreased 
lumbar lordosis and increased abdominal protuberance. The 
examiner noted tenderness with palpation. There was no spasm.    
Forward flexion was 90 degrees, and extension was 20 degrees.  
The veteran had side bending of 15 degrees bilaterally and 
rotation of 30 degrees bilaterally.  The examiner rendered a 
diagnosis of degenerative joint disease, lumbosacral spine, 
L5-S1.

At a September 2004 VA examination,  the veteran denied any 
distal extremity tingling or numbness.  He reported using a 
cane secondary to his falls over the preceding three to four 
years.  He denied using a back brace.  The examiner noted 
symmetric pelvic height without scoliosis, kyphosis or pelvic 
obiquity of the spine.  There was moderate abdominal 
protuberance.  Palpation of the lumbar spine was without 
spasm, tenderness to palpation or increased muscular tension.  
There was no ankylosis.  Forward flexion was 70 degrees, and 
extension was 20 degrees.  Side bending was 20 degrees 
bilaterally, and the veteran had bilateral rotation of 30 
degrees.   Lower extremity vascular and neurological 
examinations were symmetric and intact.  The examiner 
diagnosed spondylosis of the lumbar spine without lower 
extremity radiculopathy.

At a June 2006 VA examination, the VA examiner noted review 
of the claims file and interviewed the veteran. The veteran 
complained of low back pain.  He denied any radiation to the 
lower extremities.  The veteran reported that his back pain 
caused difficulty with walking and that he could walk about 
100 feet at a time before having to stop and rest.  The 
veteran reported that he did not use any specific treatments 
or therapy for his back.  He reported occasional flare-ups 
with increased fatigability.  He denied any incapacitating 
episodes requiring bed rest in the prior 12 months.

The examiner observed that the veteran walked with an 
antalgic gait.   The examiner noted that kyphosis and 
scoliosis were easily observable.  The veteran's pelvis 
tilted toward the left side.  The examiner noted posture with 
trunk flexed 10 degrees, with the tilt of the trunk to the 
left side 5 degrees and with kyphosis.  Upon examination, 
there was no palpable spasm.  The examiner observed that the 
veteran's posture from the side was with the trunk already in 
10 degrees flexion.  Range of motion findings revealed 
forward flexion of 90 degrees and trunk extension of 5 
degrees from the 10 degrees flexed position, or 15 degrees 
motion total.  Trunk side bending to the right was 25 degrees 
and the left 25 degrees.  Rotation was 15 degrees to the left 
and 15 degrees to the right.  Goldthwait's sign was negative 
bilaterally.  Addressing the DeLuca criteria, the physician 
noted that pain appeared to have the greatest functional 
impact.

Applying the rating criteria for lumbosacral strain and 
limited motion of the lumbar spine that were in effect prior 
to September 26, 2003, the evidence of record does not 
support a rating in excess of 10 percent for that time 
period.  The evidence reflects that prior to September 26, 
2003, the veteran complained of low back pain.  Objectively, 
there were examination findings of tenderness over the lumbar 
spine, decreased lumbar lordosis and increased abdominal 
protuberance.  The evidence further demonstrates that the 
veteran had slight limitation of motion of the lumbar spine 
and had characteristic pain on motion.  

For the period prior to September 26, 2003, a higher 
evaluation required lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position; or moderate limitation of 
motion of the lumbar spine.  The evidence demonstrates that 
the veteran's limitation of motion was no more than slight, 
and there is no indication of muscle spasm or loss of lateral 
spine motion.  Accordingly, for this earlier period, an 
evaluation in excess of 10 percent for degenerative joint 
disease of the lumbar spine is not for application.  

Applying the rating criteria of the General Formula of 
Diseases and Injuries of the Spine in effect since September 
26, 2003, the Board finds that a 20 percent rating is 
warranted for degenerative joint disease of the lumbar spine.  
As noted previously, if the revised regulations are more 
favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
The June 2006 VA examination includes assessments of 
scoliosis and kyphosis.  Although  the record of the 
September 2004 examination noted that there was no evidence 
of scoliosis or kyphosis, the examiner who saw the veteran in 
June 2006 found that scoliosis and kyphosis were easily 
observable.  These impressions were confirmed by X-ray.  At 
the time of the June 2006 examination, the veteran walked 
with an antalgic gait and his trunk was flexed to 10 degrees, 
with a tilt of the trunk to the left side at 5 degrees.  Upon 
considering this evidence, the Board concludes that the 
veteran's low back disability more nearly approximates the 
criteria for a 20 percent evaluation for the period in 
question.  Accordingly, a  rating of 20 percent is applicable 
for the period beginning September 26, 2003.   

The Board also notes that there is no indication that the 
veteran has intervertebral disc syndrome of the thoracic or 
lumbar spine.  Moreover, there is no evidence that the 
veteran suffers from incapacitating episodes, so the criteria 
for evaluating these spine disabilities based on 
incapacitating episodes is inapplicable.  In sum, neither the 
veteran's actual range of motion nor her functional 
restriction with use warrant evaluations in excess of those 
currently assigned. 


ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the lumbar spine for the period prior to September 
26, 2003 is denied.

An evaluation of 20 percent for degenerative joint disease of 
the lumbar spine is granted for the period beginning 
September 26, 2003.  
 

____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


